DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims: 11, 18-19; cancelled claim: 13; the rest is unchanged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In the present rejection a new secondary reference is now used.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 11 L11 recites “a device for moving”. The word device is generic placeholder that invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite. 
Claim 14 L2 recites “a device for detecting”. The word device is generic placeholder that invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12, 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 L11 recites “a device for moving”. The specification lacks support for “a device for moving”. Claims 12, 14-17 are rejected on the same basis as claim 11 for dependency reasons.
Claims 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 L2 recites “a device for detecting”. The specification lacks support for “a device for detecting”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 L11 recites “a device for moving”, the corresponding structure in the specification is not present. The claim is therefore indefinite. Claims 12, 14-17 are rejected on the same basis as claim 11 for dependency reasons.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 L2 recites “a device for detecting”, the corresponding structure in the specification is not present. The claim is therefore indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0072101 A1; pub. Mar. 13, 2014) in view of Besson (US 2004/0264626 A1; pub. Dec. 30, 2004).
Regarding claim 11, Park et al. disclose in a first embodiment: an X-ray generator (fig.1 item 200); an image receptor (fig.1 item 100) configured to operate in conjunction with said X-ray generator to carry out X-ray scans of a patient; a patient table (fig.1 item 100) having a tabletop for positioning the patient during the X-ray scans; said tabletop being immovably disposed in a table plane (para. [0055] L6). In the first embodiment, Park et al. are silent about: image receptor being mounted for movement in a plane parallel to said table plane in a longitudinal and transverse direction relative to said tabletop; a device for moving said image receptor at least one of: based on a movement of said X-ray generator, such that movement of said image receptor is attained due to said movement of said X-ray generator r as a result of a mechanical linkage between said image receptor and said X-ray generator: or based on a detected position of said X-ray generator, and said patient table having a drive device for moving said image receptor.
In further embodiment, Park et al. disclose: image receptor being mounted for movement in a plane parallel to said table plane in a longitudinal and transverse direction relative to said tabletop (para. [0083]); and said patient table having a drive device for moving said image receptor (para. [0055]) with benefits for easy and accurate movement of the radiation source and detector (Park et al. para. [0012]).
In light of the benefits for easy and accurate movement of the radiation source and detector as taught by Park et al., it would have been obvious to one of the ordinary skill in the art before the effective filing of the claimed to combine the two embodiments of Park et al.
In the further embodiment, Park et al. are silent: a device for moving said image receptor at least one of: based on a movement of said X-ray generator, such that movement of said image receptor is attained due to said movement of said X-ray generator r as a result of a mechanical linkage between said image receptor and said X-ray generator: or based on a detected position of said X-ray.
In a similar field of endeavor, Besson discloses: a device for moving said image receptor at least one of: based on a movement of said X-ray generator, such that movement of said image receptor is attained due to said movement of said X-ray generator r as a result of a mechanical linkage between said (para. [0107]) motivated by benefits for detector and source alignment (Besson para. [0107]).
In light of the benefits for detector and source alignment as taught by Besson, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Park et al. with the teachings of Besson.   
Regarding claim 14, Park et al. disclose: a device for detecting a position and/or a posture of the patient on said tabletop and/or comprising a device for moving said X-ray generator to a scanning position (para. [0014]).
Regarding claim 17, Park et al. disclose: said image receptor is connected to the patient table (para. [0055] L1-4).
Regarding claim 18, a method for medical imaging, the method comprising the following steps: positioning a patient on a tabletop of a patient table, the tabletop being immovable in a table plane; moving an X-ray generator to a scanning position relative to the patient; moving an image receptor that is longitudinally and transversely movable relative to the tabletop parallel to the table plane to a scanning position relative to the X-ray generator by at least one of: based on a movement of said X-ray generator, such that movement of said image receptor is attained due to said movement of said X-ray generator as a result of a mechanical linkage between said image receptor and said X-ray generator: or based on a detected position of said X-ray generator; the patient table having a drive for moving the image receptor; and carrying out an X-ray scan of the patient (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 19, a computer program for medical imaging by means of an X-ray device, comprising non-transitory computer program instructions for moving an X-ray generator to a scanning position relative to a patient who is positioned on a tabletop of a patient table, said tabletop being immovable in a table plane, for moving an image receptor that is disposed movably in a longitudinal and transverse direction relative to the tabletop to a scanning position relative to the X-ray generator, wherein the patient table has a drive for moving the image receptor and wherein the image receptor is (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0072101 A1; pub. Mar. 13, 2014) in view of Besson (US 2004/0264626 A1; pub. Dec. 30, 2004) and further in view of Pelc et al. (US 9,125,570 B2; pub. Sep. 8, 2015).
Regarding claim 12, the combined references are silent about: said image receptor is rotatably mounted about an axis of rotation disposed perpendicular to the table plane and configured to tilt about a tilt axis parallel to said table plane.
In a similar field of endeavor, Pelc et al. disclose: said image receptor is rotatably mounted about an axis of rotation disposed perpendicular to the table plane and configured to tilt about a tilt axis parallel to said table plane (col.9 L18-20) with benefits for focusing radiation to the area around the tumor being treated (Pelc et al. col.5 L2-4).
In light of the benefits for focusing radiation to the area around the tumor being treated as taught by Pelc et al., it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined apparatus of Park et al. and Besson with the teachings of Pelc et al.  

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0072101 A1; pub. Mar. 13, 2014) in view of Besson (US 2004/0264626 A1; pub. Dec. 30, 2004) and further in view of Moon et al. (US 2016/0073985 A1; pub. Mar. 17, 2016).
Regarding claim 15, the combined references are silent about: a floor stand for supporting said X-ray generator.
In a similar field of endeavor, Moon et al. disclose: a floor stand (fig.8 item 230) for supporting said X-ray generator (fig.8 item 250) with benefits for a versatile x-ray detection system (Moon et al. para. [0009]).
In light of the benefits for a versatile x-ray detection system as taught by Moon et al., it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined apparatus of Park et al. and Besson with the teachings of Moon et al. 
Regarding claim 16, the combined references are silent about: said image receptor includes a detector cabinet positioned below said tabletop.
In a similar field of endeavor, Moon et al. disclose said image receptor (fig.9 item 120) includes a detector cabinet positioned below said tabletop (fig.9 item 300) with benefits for a versatile x-ray detection system (Moon et al. para. [0009]).
In light of the benefits for a versatile x-ray detection system as taught by Moon et al., it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined apparatus of Park et al. and Besson with the teachings of Moon et al. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAMADOU FAYE/             Examiner, Art Unit 2884